Citation Nr: 0824765	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO. 06-25 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from June 1957 to 
August 1983. He died in May 1994. The appellant is the 
veteran's surviving child. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Louisville, Kentucky, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for the 
cause of the veteran's death. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required on his part.


REMAND

Due to a recent change in the law, the Board must remand this 
case to the RO/AMC. The change in law is as to advising the 
claimant in this case of what evidence would substantiate the 
claim. 

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court of 
Appeals for Veterans Claims (Court) held that in a claim for 
benefits for the cause of the veteran's death, VA's duty to 
notify under 38 U.S.C.A § 5103(a) must include: (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a Dependency and Indemnity Compensation (DIC) 
claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service connected.

The appellant did not receive notice in accordance with the 
Hupp Court decision. The claim will be remanded for a 
corrective notice to address the new court precedent.

Additionally, the evidence of record shows that he veteran 
died in May 1994 at Walter Reed Army Medical Center. The 
cause of the veteran's death was diffuse pulmonary alveolar 
damage, due to or as a consequence of progressive scleroderma 
with renal crisis. An autopsy was performed. The veteran's 
terminal hospital records to include the autopsy report, were 
not associated with the claims folder. 

Although the Board has not reviewed the claim with a view 
towards its disposition, and the RO/AMC will perform such 
readjudication upon completion of the remand directives 
below, the Board makes the following observations so as to 
ensure completion of the record and that adequate notice is 
provided to the appellant.

Firstly, the appellant has argued that the veteran's terminal 
disorder was the result of exposure to herbicides in Vietnam. 
While the law now provides that all veterans who served in 
Vietnam during the Vietnam era are presumed to have been 
exposed during such service to an herbicide agent, (unless 
there is affirmative evidence to establish that the veteran 
was not exposed) the presumption of exposure to herbicides 
only provides a presumed linkage to certain and specified 
disorders. See 38 C.F.R. §§ 3.307, 309(e). The list of 
specified disorders are provided through information obtained 
from the National Academy of Sciences under section 3 of the 
Agent Orange Act of 1991 [note to this section], and (B) all 
other sound medical and scientific information and analyses 
available to VA. 38 U.S.C.A. § 1116(b)(2).  VA has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted. See Notice, 59 Fed. Reg. 341-346 
(1994); 61 Fed. Reg. 41-442-449 (1996); 64 Fed. Reg. 59232-
59243 (1999).

However, this does not foreclose the granting of service 
connection for a disorder that is claimed to have been caused 
by presumed exposure to herbicides. Instead, in order to 
establish such a linkage, competent medical evidence is 
required. By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions - for example, medical 
professionals or those with such expertise. 38 C.F.R. § 
3.159(a). In such an event that an opinion is submitted, VA 
must evaluate such evidence.

Conversely, it is important to note that one not trained in 
medical matters, such as the appellant, can not provide a 
competent medical opinion linking a disorder to military 
service; or in this case, to presumed exposure to herbicides. 
This is well-established in the law, and such opinions from 
those that are medically untrained are entitled to no weight. 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). 

Apart from the question of medical nexus, the Board observes 
the veteran was in receipt of service connection for 
hypertension. Although it is claimed that the veteran's 
scleroderma was the result of Agent Orange exposure, a review 
of the veteran's service medical evidence showed that his 
August 1983 separation examination showed that he had 
hypertension, poorly controlled, and that he was referred to 
the nephrology clinic prior to separation. Creatnine 
clearance was performed and it was noted that he had 
proteinuria, since 1978. Records from Walter Reed Army 
Medical Center, three months prior to his death, showed that 
he had poorly controlled hypertension. 



It was also noted that in order to avoid another scleroderma 
and renal crisis, his hypertension needed to be brought under 
control. Since the veteran's hypertension was service 
connected and the disorder in February 1994 was causing a 
potential crisis with the disorders that eventually caused 
his death, the record shows the possibility of aggravation of 
his terminal disorders by his service-connected hypertension, 
which could have hastened his death. 

Thus, if otherwise warranted, the RO/AMC should develop the 
claim with a view towards ascertaining if the service-
connected hypertension was a contributory cause of death. See 
38 C.F.R. § 3.310(a); 3.312(c) (2007); Libertine v. Brown, 9 
Vet. App. 521 (1996); Harder v. Brown, 5 Vet. App. 183 
(1993).

Accordingly, the case is REMANDED for the following action:

1. In accordance with the VCAA and the 
Hupp decision, above, the RO/AMC will 
advise the appellant of: (1) a statement 
of the conditions, if any, for which the 
veteran was service connected at the time 
of his death; (2) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence 
and information required to substantiate 
a DIC claim based on a condition not yet 
service connected. After providing such 
notice, the appellant will be afforded a 
reasonable amount of time to respond.

2. The RO/AMC should seek to obtain the 
veteran's terminal medical records of 
May 1994, to include his autopsy report 
and associate them with the claims 
folder. 

With regard to any attempt to obtain 
such records:

If the requested records are 
held by a department or agency 
of the Federal government, 
efforts to obtain such records 
must continue until it is 
determined that they do not 
exist or that further attempts 
to obtain them would be futile. 
The non-existence or 
unavailability of such records 
must be verified by each 
Federal department or agency 
from whom they are sought. 
38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

3. The RO/AMC should obtain a VA 
nephrology opinion. The examiner must 
specifically acknowledge receipt and 
review of the claims folder and a copy of 
this remand in conjunction with the 
opinion. The examiner is asked to 
address, after reviewing the entire 
claims folder, the cause of the veteran's 
death and whether or not he had a 
disability, including hypertension, which 
caused, or lent assistance to the cause 
of his death. The examiner should also be 
asked to address whether the veteran's 
scleroderma or renal crisis, which caused 
his death, was aggravated by his service-
connected hypertension. A rationale 
should be provided for any findings 
rendered. 


4. After completion of the above, and any 
additional development of the evidence, 
the RO should review the record, to 
include all additional evidence, and 
readjudicate the claim, to include the 
laws and regulations on herbicide 
exposure and secondary service 
connection. If the benefit sought remains 
denied, the appellant and his 
representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond. The case should then be returned 
to the Board for further appellate 
review, if otherwise in order

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
appellant are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance. Stegall v. West, 11 
Vet. App. 268, 271 (1998).

While no action is required of the appellant until further 
notice is obtained, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claim. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999). In 
particular, the appellant's attention is called to the 
discussion regarding the requirement to submit competent 
medical evidence in support of the claims. 




This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).





